1 So.3d 381 (2009)
Everard ROBINSON, as Personal Representative of the Estate of Ashley and Joanna Robinson, Charles Lawson and Alice Joan Watson, as Personal Representatives of the Estate of Shanette Jones, Appellants
v.
Adolph JONES, Appellee.
No. 4D08-156.
District Court of Appeal of Florida, Fourth District.
February 4, 2009.
James P. Gitkin of Zebersky & Payne, LLP, Hollywood, for appellants.
Joseph W. Gibson of Joseph W. Gibson, P.A., Miami, for appellee.
PER CURIAM.
The circuit court dismissed a case for the failure of any of the parties to attend a status conference. The plaintiff below moved for rehearing under Florida Rule of Civil Procedure 1.530. The court believed that motion for rehearing was untimely. However, it was served "not later than 10 days after ... the date of filing of the judgment in a non-jury action." Fla. R. Civ. P. 1.530(b). Service was properly made under Rule 1.080(b); service by mail is deemed completed on the date of mailing. See, e.g., Harris v. Harris, 670 So.2d 1187 (Fla. 5th DCA 1996). We therefore reverse and remand for the trial court to consider the motion for rehearing on the merits.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.